The denial of a new trial was not error.
        DECIDED APRIL 12, 1945. REHEARING DENIED APRIL 28, 1945.
The defendant was tried on an indictment for murder and convicted of voluntary manslaughter. The evidence amply authorized the verdict. Special ground 1 of the motion for new trial complains of the court's refusal to permit counsel for the accused to prove by a witness that the general reputation of the deceased "for peaceableness or violence was bad." The ground is without merit. "There was no error in refusing to allow counsel for the defendant to interrogate witnesses as to the character of the deceased for violence, where there was nothing to show that the deceased was the assailant and that the defendant was seeking to defend himself." Cone v. State,193 Ga. 420 (3) (18 S.E.2d 850). In the instant case it is not alleged in the ground that the deceased was the assailant and that the accused was seeking to defend himself; therefore the ground fails to show error. Special ground 2 assigns error on the refusal of the court to allow a witness for the defendant to answer, on direct examination, the following question: "Julius Hill knew you saw the knife?" The ground fails to show why the witness was not permitted to answer *Page 428 
the question. However, the question propounded was a leading one, and therefore the ruling of the court was not error.
The remaining special ground is based upon alleged newly discovered evidence. That evidence was largely cumulative and is not of such a character as would probably result in a different verdict upon another trial. The court did not err in denying a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.